DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Hansen et al. (US 2016/0305631 Hereinafter Hansen).
Regarding claim 29, Hansen teaches a light emitting diode (LED) panel (bottom panel of 300 as shown in Fig. 3A), wherein the illumination panel is rectangular (Fig. 3A in view of 3B and 5A), comprising: a first illumination section (111, Fig. 3A on the left and right in Fig. 3A or top and bottom as shown in Fig. 3B) with a plurality of LEDs that are each configured to emit light in a light spectrum (Paragraph 0022), wherein the light spectrum is variable (Paragraph 0022); and a second illumination section (303, Fig. 3A-3B); wherein the second illumination section is formed as in the form of a tube (331 Specifically this is broadly being considered a tube in view of applicant’s figures which seem to be substantially the same, Fig. 3A more specifically shown in Fig. 5C as 531); 
wherein the first illumination section is geometrically divided into two partial sections (Fig. 3A-3B); wherein the second illumination section is arranged between the two partial sections of the first illumination section (Fig. 3A-3B); and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel and have the same length (Fig. 3B).

Regarding claim 30, Hansen teaches the second illumination section is arranged in a centered manner between the two partial sections of the first illumination section (Fig. 3b); and wherein the two partial sections and the second illumination section extend in parallel along a longitudinal axis of the panel (Paragraphs 3A and 3B).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,302,130 in view of Roberge (US 2005/0128751). 

Current application 17731379
US Patent 11,320,130
Prior art reference Roberge (US 2005/0128751)
difference
1. An illumination device comprising:
a common light emitting diode (LED) panel, wherein the illumination panel is rectangular, comprising: 
a first illumination section with a plurality of LEDs that are each configured to emit light in a light spectrum, wherein the light spectrum of each plurality of LEDs is variable; and
1. Illumination device comprising: 
a common light emitting diode (LED) panel, comprising: 
a first illumination section with a plurality of LEDs that are each configured to emit light in a light spectrum, wherein the light spectrum of each of the plurality of LEDs is variable; and

Specifically, 15920498 reference requires a panel (which is considered to be generally a rectangle by definition). while the current application requires a panel, which is rectangular. The rest of the language is the same.
a second illumination section, wherein the second illumination section is formed as stroboscope tube or in the form of a tube;
a second illumination section with LEDs that are each configured to emit light in a fixed white light spectrum
a second illumination section (800, Fig. 23), wherein the second illumination section is formed as a tube (Fig. 23, Paragraph 0099 and 0107);
Patent 11,320,130 teaches a second illumination section.

11,320,130 fails to teach wherein the second illumination section is formed as a tube

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to
have replaced the second illumination section of 11,320,130 with the illumination tube of Roberge, in order to allow the use of RGB LEDs which can be controlled (Roberge Paragraph 0122).
wherein the first illumination section is geometrically divided into two partial sections; wherein the second illumination section is arranged between the two partial sections of the first illumination section; and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel and have the same length
wherein the first illumination section is geometrically divided into two partial sections, wherein the second illumination section is arranged between the two partial sections of the first illumination section, and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel with one another and have the same length.

Substantially the same with the prior claim having additional limitation.
2. The illumination device according to claim 1, wherein the second illumination section comprises two stroboscope tubes or two tubes.

the second illumination section comprises two tubes (Fig. 23).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to
have replaced the second illumination section of 11,320,130 with the illumination tubes of Roberge in order to allow the use of RGB LEDs which can be controlled (Roberge Paragraph 0122).
3. The illumination device according to claim 1, wherein the second illumination section is arranged centered between the two partial sections of the first illumination section.
3.Illumination device according to claim 1, wherein the second illumination section is arranged centered between the two partial sections of the first illumination section.

Same wording
4. The illumination device according to claim 1, wherein the second illumination section comprise LEDs that are each configured to emit light in a fixed white light spectrum.
From claim 1
a second illumination section with LEDs that are each configured to emit light in a fixed white light spectrum, 

Substantially the same wording.
5. The illumination device according to claim 1, wherein the first and/or the second illumination section is configured to emit the respective light in the form of stroboscope light flashes, such that the illumination device forms a stroboscope.
5. Illumination device according to claim 1, wherein the first and/or the second illumination section is configured to emit the respective light in the form of stroboscope light flashes, such that the illumination device forms a stroboscope.

Same language
6. The illumination device according to claim 5, wherein the illumination device comprises a control that is configured to control the second illumination section with at least 20 Hz, with at least 30 Hz and/or at least 50 Hz to emit regular stroboscope light flashes.
6. (Original) Illumination device according to claim 5, wherein the illumination device comprises a control that is configured to control the second illumination section with at least 20 Hz, with at least 30 Hz and/or at least 50 Hz to emit regular stroboscope light flashes.

Same language
7. The illumination device according to claim 6, wherein the control is configured to vary a control frequency between 0.5 Hz and a maximum control frequency.
7. Illumination device according to claim 6, wherein the control is configured to vary a control frequency between 0.5 Hz and a maximum control frequency.

Same language
8. The illumination device according to claim 6, wherein the control is configured to control the first illumination section with at least 20 Hz, at least 30 Hz or at least 50 Hz in order to emit regular light flashes and/or stroboscope light flashes.
8. Illumination device according to claim 6, wherein the control is configured to control the first illumination section with at least 20 Hz, at least 30 Hz or at least 50 Hz in order to emit regular light flashes and/or stroboscope light flashes.

Same language
9. The illumination device according to claim 8, wherein the control is configured to control the first illumination section and the second illumination section in a synchronous or asynchronous manner.
9. (Original) Illumination device according to claim 8, wherein the control is configured to control the first illumination section and the second illumination section in a synchronous or asynchronous manner.

Same language
10. The illumination device according to claim 1, wherein the illumination elements of the first illumination section comprise RGB LEDs.
10. Illumination device according to claim 1, wherein the first illumination section comprises illumination elements, and the illumination elements of the first illumination section comprise RGB LEDs.

Same language
11. The illumination device according to claim 1, wherein the first illumination section comprises at least 1000 illumination elements.
11. Illumination device according to claim 1, wherein the first illumination section comprises at least 1000 illumination elements.


Same language
12. The illumination device according to claim 1, wherein the second illumination section comprise LEDs that are each configured to emit light in a fixed white light spectrum.
From prior claim 1  a second illumination section with LEDs that are each configured to emit light in a fixed white light spectrum, wherein the second illumination section is configured to emit the fixed white light spectrum in the form of stroboscope light flashes,

Substantially the Same language
13. The illumination device according to claim 1, wherein the first illumination section is divided into at least 10 fields.
13. Illumination device according to claim 1, wherein the first illumination section is divided into at least 10 fields.

Same language
14. The illumination device according to claim 1, wherein the second illumination section comprises several white LEDs as illumination elements.
14. Illumination device according to claim 1, wherein the second illumination section is formed as stroboscope tube or in the form of a tube.

Same language
15. The illumination device according to claim 1, wherein the second illumination section comprises several illumination sections along its length direction.

wherein the second illumination section comprises several illumination sections along its length direction (Fig. 23, Specifically there are a plurality of LEDs which are what is being considered several illumination sections along its length direction).

16. The illumination device according to claim 15, wherein the second illumination section comprises more than 100 white LEDs and/or wherein the second illumination section comprises less than 500 white LEDs.
16. (Original) Illumination device according to claim 15, wherein the second illumination section comprises more than 100 white LEDs and/or wherein the second illumination section comprises less than 500 white LEDs.

Same language
17. The illumination device according to claim 1, wherein the several illumination elements of the second illumination section are divided into at least two fields that can be separately controlled.
17. (Currently amended) Illumination device according to claim 1, wherein the second illumination section comprises several illumination elements, and wherein the several illumination elements of the second illumination section are divided into at least two fields that can be separately controlled.


Same language
18. The illumination device according to claim 17, wherein the second illumination section is divided into at least three fields.
18. Illumination device according to claim 17, wherein the second illumination section is divided into at least three fields.

Same language
19. The illumination device according to claim 1, wherein the illumination device comprises a longitudinal housing that is limited by two lateral faces in a longitudinal extension.
19. Illumination device according to claim 1, wherein the illumination device comprises a longitudinal housing that is limited by two lateral faces in a longitudinal extension.

Same language
20. The illumination device according to claim 19, wherein the illumination device comprises a longitudinal stand extending parallel to the longitudinal housing; and wherein the longitudinal stand comprises two bearing blocks with rotational joints via which the longitudinal housing is supported in a pivotable manner around a longitudinal axis extending parallel to the longitudinal stand and the longitudinal housing with respect to the longitudinal stand.
20. Illumination device according to claim 19, wherein the illumination device comprises a longitudinal stand extending parallel to the longitudinal housing; and wherein the longitudinal stand comprises two bearing blocks with rotational joints via which the longitudinal housing is supported in a pivotable manner around a longitudinal axis extending parallel to the longitudinal stand and the longitudinal housing with respect to the longitudinal stand.

Same language
21. The illumination device according to claim 20, wherein the longitudinal housing comprises two lateral recesses in which the two bearing blocks are arranged, such that the lateral faces of the longitudinal housing and lateral faces which limit the longitudinal extension of the longitudinal stand with its bearing blocks in the longitudinal extension are terminated in a planar manner with respect to one another, or wherein the lateral faces of the longitudinal stand are recessed with respect to the lateral faces of the longitudinal housing.
21. Illumination device according to claim 20, wherein the longitudinal housing comprises two lateral recesses in which the two bearing blocks are arranged, such that the lateral faces of the longitudinal housing and lateral faces which limit the longitudinal extension of the longitudinal stand with its bearing blocks in the longitudinal extension are terminated in a planar manner with respect to one another, or wherein the lateral faces of the longitudinal stand are recessed with respect to the lateral faces of the longitudinal housing.

Same language
22. The illumination device according to claim 20, wherein a unit for motor-driven pivoting and/or a motor with a toothed belt are provided in at least one of the bearing blocks.
22. Illumination device according to claim 20, wherein a unit for motor-driven pivoting and/or a motor with a toothed belt are provided in at least one of the bearing blocks.

Same language
23. The illumination device according to claim 20, wherein the longitudinal housing can be pivoted around the longitudinal axis by at least 1800 or by 1900.
23. Illumination device according to claim 20, wherein the longitudinal housing can be pivoted around the longitudinal axis by at least 1800 or by 1900.

Same language
24. The illumination device according to claim 1, wherein the illumination device comprises a housing and a stand, wherein the housing can be pivoted in a biaxial manner or can be pivoted in a biaxial motor-driven manner with respect to the stand.
24. Illumination device according to claim 1, wherein the illumination device comprises a housing and a stand, wherein the housing can be pivoted in a biaxial manner or can be pivoted in a biaxial motor-driven manner with respect to the stand.

Same language
25. The illumination device according to claim 1, wherein the two partial sections and the second illumination section extend in parallel along a longitudinal axis of the panel.
2. Illumination device according to claim 1, wherein the two partial sections of the first illumination section and the second illumination section extend in parallel with one another along a longitudinal axis of the panel.

Substantially the same language
26. The illumination device according to claim 1, wherein the plurality of illumination elements of the first illumination section are geometrically divided into fields that can be separately controlled, wherein each field is of variable color.
28. Illumination device according to claim 1, wherein the first illumination section comprises a plurality of illumination elements, and wherein the plurality of illumination elements of the first illumination section are geometrically divided into fields that can be separately controlled, wherein each field is of variable color.

Substantially the same language
27. The illumination device according to claim 26, wherein each field comprises one or more RGB LEDs.
29. Illumination device according to claim 28, wherein each field comprises one or more RGB LEDs.

Substantially the same language
28. The illumination device according to claim 1, wherein illumination device is a stage illumination device entity.
30. Illumination device according to claim 1, wherein illumination device is a stage illumination device entity.

Same language


Claims 1, 12, 29, and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26, and 27 of U.S. Patent No. 11,302,130 in view of Hansen et al. (US 2016/0305631 Hereinafter Hansen). 
Current application 17731379
US Patent 11,320,130
Hansen et al. (US 20160305631)
difference
1. An illumination device comprising:
a common light emitting diode (LED) panel, wherein the illumination panel is rectangular, comprising: 
a first illumination section with a plurality of LEDs that are each configured to emit light in a light spectrum, wherein the light spectrum of each plurality of LEDs is variable; and
1. Illumination device comprising: 
a common light emitting diode (LED) panel, comprising: 
a first illumination section with a plurality of LEDs that are each configured to emit light in a light spectrum, wherein the light spectrum of each of the plurality of LEDs is variable; and

Specifically, 15920498 reference requires a panel (which is considered to be generally a rectangle by definition). while the current application requires a panel, which is rectangular. The rest of the language is the same.
a second illumination section, wherein the second illumination section is formed as stroboscope tube or in the form of a tube;
a second illumination section with LEDs that are each configured to emit light in a fixed white light spectrum
a second illumination section (303, Fig. 3A-3B); wherein the second illumination section is formed as in the form of a tube (331 Specifically this is broadly being considered a tube in view of applicant’s figures which seem to be substantially the same, Fig. 3A more specifically shown in Fig. 5C as 531)
Patent 11,320,130 teaches a second illumination section.

11,320,130 fails to teach wherein the second illumination section is formed as a tube

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added to the second illumination section of 11,320,130 with the illumination tube of Roberge, in order to allow LEDs protection from outside elements which could cause damage and to collect light from the illumination LEDs and convert the collected light into a light beam which is emitted in a forward direction in relation to the light fixture (Paragraph 0059).
wherein the first illumination section is geometrically divided into two partial sections; wherein the second illumination section is arranged between the two partial sections of the first illumination section; and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel and have the same length
wherein the first illumination section is geometrically divided into two partial sections, wherein the second illumination section is arranged between the two partial sections of the first illumination section, and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel with one another and have the same length.

Substantially the same with the prior claim having additional limitation.
12. The illumination device according to claim 1, wherein the second illumination section comprise LEDs that are each configured to emit light in a fixed white light spectrum.
From claim 1,
a second illumination section with LEDs that are each configured to emit light in a fixed white light spectrum, wherein the second illumination section is configured to emit the fixed white light spectrum in the form of stroboscope light flashes,

Substantially the same 
29. A light emitting diode (LED) panel, wherein the illumination panel is rectangular, comprising: a first illumination section with a plurality of LEDs that are each configured to emit light in a light spectrum, wherein the light spectrum is variable; and
26. A light emitting diode (LED) panel, comprising: a first illumination section with a plurality of LEDs that are each configured to emit light in a light spectrum, wherein the light spectrum of each of the plurality of LEDs is variable;

Specifically, 15920498 reference requires a panel (which is considered to be generally a rectangle by definition). while the current application requires a panel, which is rectangular. The rest of the language is the same.
a second illumination section; wherein the second illumination section is formed as stroboscope tube or in the form of a tube; 
a second illumination section with a plurality of LEDs that are each configured to emit light with a fixed light spectrum, wherein the fixed light spectrum is white,
a second illumination section (303, Fig. 3A-3B); wherein the second illumination section is formed as in the form of a tube (331 Specifically this is broadly being considered a tube in view of applicant’s figures which seem to be substantially the same, Fig. 3A more specifically shown in Fig. 5C as 531)
Patent 11,320,130 teaches a second illumination section.

11,320,130 fails to teach wherein the second illumination section is formed as a tube

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added to the second illumination section of 11,320,130 with the illumination tube of Roberge, in order to allow LEDs protection from outside elements which could cause damage and to collect light from the illumination LEDs and convert the collected light into a light beam which is emitted in a forward direction in relation to the light fixture (Paragraph 0059).
wherein the first illumination section is geometrically divided into two partial sections; wherein the second illumination section is arranged between the two partial sections of the first illumination section; and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel and have the same length.
wherein the first illumination section is geometrically divided into two partial sections, wherein the second illumination section is arranged between the two partial sections of the first illumination section, and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel with one another and have the same length

Substantially the same with the prior claim having additional limitation.
30. The panel according to claim 29, wherein the second illumination section comprises wherein the second illumination section is arranged in a centered manner between the two partial sections of the first illumination section; and wherein the two partial sections and the second illumination section extend in parallel along a longitudinal axis of the panel.
Prior claim 27
wherein the second illumination section is arranged in a centered manner between the two partial sections of the first illumination section; and wherein the two partial sections and the second illumination section extend in parallel with one another along a longitudinal axis of the panel.

Substantially the same with the prior claim having additional limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875